HARWOOD, Presiding Judge.
On 11 March 1958 this appellant was adjudged guilty of possession of a still, and on that day gave notice of appeal.
No motion for a new trial was filed.
The transcript of the evidence was filed with the circuit clerk on 16 May 1958, more than sixty days from the date of the notice of appeal.
No extension of time for filing the transcript of the evidence was applied for in the court below.
The Attorney General has filed a motion to strike the transcript of the evidence because not timely filed with the clerk below.
The motion of the Attorney General is well taken and is hereby granted. Clark v. State, 38 Ala.App. 305, 82 So.2d 805; Eidson v. State, 38 Ala.App. 321, 82 So.2d 814; Relf v. State, 267 Ala. 3, 99 So.2d 216.
The record proper is in all things regular.
This judgment is therefore due to be affirmed.
Affirmed.